Citation Nr: 0126454	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 50 percent disabling 
for post-traumatic stress disorder for the period prior to 
August 11, 1999.

2.  Entitlement to a rating greater than 70 percent disabling 
for post-traumatic stress disorder from August 11, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1959 to May 1973 
and from August 1983 to August 1993. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2000, 
from the Waco, Texas, regional office (RO) of the Department 
of Veterans Affairs (VA) which confirmed and continued an 
evaluation of 50 percent for post-traumatic stress disorder 
(PTSD).  

During the pendency of this appeal, that evaluation has been 
increased and the veteran is currently in receipt of a 70 
percent evaluation for PTSD.  The Board further notes that 
the veteran has been awarded total disability based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16, effective September 28, 
1999.  However absent a formal withdrawal, the veteran's 
disagreement with the disability evaluation assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, remains in appellate 
status if less than the maximum available benefits are 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this 
case, VA's Schedule for Rating Disabilities (Schedule) 
provides a 100 percent rating for PTSD pursuant to Diagnostic 
Code 9411.  Thus, even though the veteran is now rated 100 
percent disabled on account of individual unemployability, he 
may still be entitled to a schedular rating of 100 percent 
for the psychiatric disorder.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The competent and probative evidence of record does not 
show that PTSD has resulted in more than occupational and 
social impairment with reduced reliability and productivity 
prior to August 11, 1999.  

3.  The competent and probative evidence of record does not 
show that PTSD has resulted in more than occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
since August 11, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation greater than 50 
percent for PTSD prior to August 11, 1999 have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a 100 percent schedular evaluation for 
PTSD from August 11, 1999 have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service medical records include the report of November 1992 
Medical Evaluation Board (MEB) Proceedings reflecting 
diagnoses of multiple medical conditions and note that the 
veteran was unfit to remain on active duty.  The veteran was 
found progressively limited in his activities by a painful 
bilateral lower extremity disorder with no known etiology 
although a vascular etiology was suspected by most of the 
clinical services involved in caring for the veteran.  The 
conditions considered as underlying reasons for separation 
were bilateral lower extremity pain induced by activity with 
progression, no evidence of etiology, specifically no obvious 
neurologic, vascular or myogenic cause known; significant 
atherosclerotic heart disease with silent inferior wall 
myocardial infarction suspected 8 years ago, abnormal wall 
motion, and dyspnea on exertion; and high frequency hearing 
loss.  The MEB recommended that the veteran be referred to a 
Physical Evaluation Board.  As noted above, the veteran was 
separated from service in August 1993. 

Fort Worth VA Outpatient Mental Health Clinic progress notes 
from July 1998 to June 1999 reflect that the veteran began 
seeing a VA physician, Dr. L., in July 1998 for questions 
regarding symptoms.  He had been active on the Internet and 
dredged up many issues from his two tours in Vietnam as a 
helicopter pilot.  His military history and family issues 
were reviewed with the latter being the most pronounced.  His 
daughter had pressed charges against the veteran for hitting 
her in a heated exchange of abuses.  He reported a history of 
verbal outbursts, an incident of road rage and symptoms and 
problems existing for 20 plus years.  Dr. L. noted that the 
veteran had strong and intense affect and speech, pent up 
anger/irritability, clear sensorium, no psychosis or 
paranoia, and denial of suicidal or aggressive intentions.  
The preliminary impression was R/O PTSD and major depressive 
disorder (MDD); and Intermittent Explosive Disorder.  His GAF 
was 45/55.  Further evaluation was to be performed in two 
weeks.  

In August 1998, further review by Dr. L. confirmed that the 
veteran had intrusive recollections, dissociative amnesia, 
personality change after Vietnam, autonomic hyperarousal, and 
moderate depression with sleep disturbance.  The veteran was 
under severe financial stress as well.  The pertinent 
diagnoses were PTSD and MDD.  

In September 1998, the veteran was seen by Dr. L. for MDD, 
and severe family and financial stressors.  The veteran and 
his wife were numb with stress and the fear of losing 
everything.  He was trying to work as a temporary employee.  
The prescribed medication had helped with his sleep.  The 
impression was MDD, probable PTSD, and severe family stress.  
He was to return in three weeks for a medication check.  When 
seen in late September 1998, the veteran reported that the 
medication was helping him deal with his issues.  He was 
working from 8 a.m. to 5 p.m. as a temporary employee.  The 
impression was MDD, PTSD, family stress, and social stress. 

When the veteran was next seen by Dr. L. in December 1998 he 
reported working at a temporary job and being under a lot of 
stress financially with his legal problems.  He had to pay 
legal fees to defend himself against charges brought by his 
daughter for attacking her, although she had withdrawn the 
charges and they reportedly had a good relationship between 
themselves.  He denied any suicidal ideations and denied 
acting on his aggressive irritability but felt that he spent 
quite some time controlling himself.  The diagnoses were 
PTSD, major depression, explosive irritability associated 
with these disorders and continued financial and family 
stress.  He was to contact a nurse, C.M., at the clinic to 
try to arrange scheduling appointments with her which Dr. L. 
felt would be beneficial.  He was to return to the Mental 
Health Clinic in about 3 months since he had to take time 
from work and lost pay when he went to the appointments but 
was to call or return if problems developed before then. 

In 1998 the veteran sought service connection for PTSD and 
was afforded a VA examination for PTSD in May 1999.  He 
described his most traumatic experience in Vietnam as seeing 
many wounded, crying, and suffering military personnel and 
Vietnamese civilians which the examiner accepted as 
stressors.  The examiner noted that the veteran had no 
psychiatric hospitalization, no regular treatment and 
occasionally went to the Ft. Worth Outpatient Clinic for some 
counseling or for medication.  The veteran was cleanly 
dressed and behaved in a very serious and loquacious manner.  
The examiner stated that from a cognitive and psychiatric 
standpoint, he did not find the veteran to have any 
psychiatric abnormality, not even PTSD.  The veteran 
described social isolation as he did not want to be angry and 
be involved in physical or verbal fights.  Reportedly, his 
friends had recommended that he apply for PTSD, although the 
veteran had also stated that he did not have any friends.  
The examiner stated that the veteran could not describe those 
symptoms that are necessary for a diagnosis of PTSD.  The 
veteran did not talk about nightmares, did not show any 
startle reaction, did not show emotional upset when talking 
about his Vietnam experiences, and did not talk about any 
survival guilt.  The examiner did not find any of the PTSD 
criteria except for social isolation which was not 
"certainly not sufficient" to make a diagnosis of PTSD.  
The examiner made no psychiatric diagnosis noting that the 
veteran had an essentially normal Mental Status Examination.  
In the examiner's opinion the veteran was competent and had a 
very high Global Assessment of Functioning Scale (GAF) of 
around 90. 

In June 1999 the veteran was seen as a walk-in appointment as 
he was out of medication.  He was working at different 
temporary jobs that caused him to miss appointments.  The 
veteran reported that without the medication he was getting 
down and irritable again and noted how well he had been doing 
on the medication especially with anger and irritation 
control and mood improvement.  He denied suicidal or 
aggressive ideation or intent.  He felt that his work and 
family commitments prevented him from engaging in group or 
individual therapy, but he wanted to meet with C.M. to 
discuss this.  No GAF score is shown.  He was to return in 
several months or if problems occurred.  

Approximately 11 days later in June 1999, the veteran dropped 
by to see Dr. L. as he was upset that his PTSD disability 
claim was denied.  He expressed a lot of frustration in a 
constructive way.  Dr. L. noted that he had definitely 
diagnosed PTSD and felt that the veteran was disabled due to 
combat related PTSD.  Dr. L. suggested that the veteran have 
his representative help with an appeal.  The veteran reported 
taking his medications and trying to work.  No GAF score is 
shown.  A follow-up appointment was to be scheduled.

The RO then granted service connection for PTSD in a rating 
decision in August 1999 and assigned a 30 percent disability 
evaluation under Diagnostic Code 9411 effective from August 
1998.  

An August 1999 VA outpatient record shows that Dr. L. 
received a call that the veteran was in crisis and upon 
returning the call learned that the veteran had gone to work.  
The veteran's wife reported that the veteran was upset and 
agitated because he had been turned down for VA disability 
because his GAF was too high.  Dr. L. was puzzled as to how 
the veteran could be in crisis yet be at work at the same 
time and advised that if the veteran were in crisis he must 
go to an emergency room.  Dr. L. noted that he had assigned a 
GAF of 50 in June 1999 and he now "reset" the GAF at 35.  
Later that day the veteran went to the Dallas VAMC emergency 
room and was referred to Dr. L., who reported that the 
veteran was agitated and upset at the denial of his claim and 
the receipt on the previous day of an immediate eviction 
notice from his rental home.  After discussion and crisis 
intervention, the veteran calmed down.  He denied any 
intention of hurting himself or anyone else.  His GAF was 
noted as 35.

After review of these medical reports, in a rating decision 
in September 1999 the RO increased the evaluation to 50 
percent effective from August 17, 1998, date of the claim for 
service connection for PTSD.  

An October 1999 VA outpatient record shows that the veteran 
reported being unable to work and was totally isolated 
without any social contacts.  He and his wife were staying in 
an empty house owned by an ex-friend.  He had so much 
explosive energy about their plight that he remained agitated 
all the time.  He was using Haldol for his anger.  He had a 
temporary job but it was only for two weeks.  The veteran 
reported a marked increase in nightmares in recent months.  
The veteran brought a calendar detailing his unemployment 
over the last two years which showed that he had had numerous 
brief jobs but had been unemployed more than 50 percent of 
the time.  Dr. L. said that clearly the veteran could not 
work and hated living off the charity of someone else.  His 
anger at the disability system was extreme due to receiving a 
rating that did not increase his income.  The diagnoses were 
PTSD and extreme social/financial distress.  His GAF was 34.  
He was to return in two months.   

The veteran was afforded a VA PTSD examination in December 
1999.  The examiner noted that he had previously examined the 
veteran in May 1999 and had not diagnosed PTSD.  The examiner 
acknowledged that the veteran's VA treating physician in an 
outpatient clinic had diagnosed serious PTSD and that marked 
attention would be given to the differences in opinions.  The 
examiner pointed out that the veteran had several set backs 
in his private life.  

The VA examiner observed that in contrast to the veteran's 
last appearance, he was casually dressed, unshaved, and in an 
extremely bad mood.  The veteran's self esteem had been hurt 
very much and he bitterly complained about being unable to 
obtain any job, although he wanted to work.  The veteran 
complained that his physical condition and some prejudices 
against him prevented him from finding any kind of 
employment.  The examiner considered that perhaps some post-
traumatic stress disorder components could be included into 
his total evaluation and was willing to do this in order to 
"help" the veteran.  The examiner indicated that several of 
the veteran's service-connected physical conditions actually 
explained his unemployability and therefore a separate PTSD 
diagnosis should be only moderate.  Indicting that in order 
to help the veteran and "satisfy Dr. L.'s opinion," the 
examiner stated that he was willing to change his own opinion 
and provide a diagnosis of mild PTSD for the sake of the 
"benefit of the doubt."  The examiner pointed out that the 
veteran's complaints of nightmares, intrusive thoughts, 
social isolation, easy loss of temper, and eviction from his 
home due to inability to pay the rent were not expressed at 
the May 1999 examination and that his restructured list of 
complaints were heard after Dr. L.'s examinations and regular 
and systematic treatment.  The examiner also commented that 
the veteran might require more than monthly treatment 
sessions if he was so sick.  The diagnosis was mild PTSD 
granted to this veteran at this time; otherwise, normal 
mental status examination.  The GAF was 75.  

The RO confirmed and continued the 50 percent disability 
evaluation in a January 2000 rating decision.  The veteran 
disagreed with this decision and initiated an appeal.  He 
submitted a detailed response to the rating decision, a work 
history chart for 1998 and 1999, and VA Fort Worth Outpatient 
Clinic psychiatric evaluation and progress notes.  The 
veteran contends that he has a current GAF score of 34 from 
his attending physician, Dr. L., with whom he has spent many 
hours in consultation, and has a current diagnosis of PTSD 
and extreme social/financial distress.  The veteran also 
contends that a 100 percent schedular evaluation should be 
assigned based on the criteria for Diagnostic Code 9411 when 
the evidence establishes that a veteran is demonstrably 
unable to obtain or retain employment due to PTSD.  

He submitted VA outpatient treatment records for the period 
from July 1998 to February 1, 2000, some of which had been 
previously submitted and considered.   
The veteran and his wife were seen a second time in August 
1999 at the Fort Worth Mental Health Clinic.  Dr. L. noted 
that the veteran remained extremely stirred up but was being 
supported by his wife.  Eviction was imminent.  He was to go 
to a batterers' group by court order, although he and his 
wife stated that he never hit his daughter who had accused 
him falsely, and this was another emotional strain for them.  
His GAF had improved to 37 but the veteran still had serious 
emotional symptoms.  The veteran had PTSD and was under great 
stress.  He was to continue current medications and use 
Haldol when about to "lose it".  He was to see C.M. for 
initiating referral into group therapy for PTSD and was to 
return in two months.  His October 1999 outpatient treatment 
record is discussed above. 

In December 1999, Dr. L. found that the veteran had severe 
combat PTSD and depression, chronic stress including marital 
stress from his explosive and dissociative spells.  PTSD 
symptoms previously documented continued to include 
dissociation, intrusive recollections, change in personality, 
anger dyscontrol for years, emotional numbing and isolation, 
nightmares, and poor sleep every night, autonomic 
hyperarousal.  PTSD reportedly had negatively affected all 
aspects of his life; he was unable to hold a job, had no 
friends, was isolated from his family and his marriage, 
although sound, was stressed.  The medications were helping 
but he remained symptomatic.  The impression was severe 
combat-related PTSD, with a GAF of 34, chronic depression and 
anger dyscontrol as secondary features.  The plan was to get 
the veteran into a PTSD group when his financial and living 
situation stabilized.  He was to return in two months or if 
needed to call or return to the clinic. 

In February 2000, Dr. L. described the veteran as having 
severe PTSD, marked autonomic hyperarousal and irritability, 
nightmares, emotional numbing and dissociation.  The veteran 
reported using Haldol a few times per week for extreme anger 
dyscontrol.  He was taking other medications including a pain 
medication which also seemed to help with anger and 
hyperarousal.  The veteran related several traumatic 
experiences in Vietnam not previously mentioned.  The 
impression was PTSD with a GAF in the 30s.  Dr. L. hoped that 
after the compensation issues were settled, the veteran could 
get into a group and start working on his PTSD syndrome and 
survivor guilt.  He was to return in 6 weeks or as needed. 

The veteran wrote a detailed and lengthy notice of 
disagreement in response to the January 25, 2000, rating 
decision and the reasons and bases therein.  The veteran 
mentioned that he had recently completed probation for simple 
assault stemming from assault charges filed by his oldest 
daughter regarding an incident in March 1998 when the veteran 
lost control and with an open hand slapped her because of the 
foul and disrespectful language she was using against him.  
The veteran also stated that knowing his own predilection for 
violent and explosive reaction to perceived threats he had 
avoided all contact with his daughter for the last two years 
and had also been unable to see his only grandchild.  The 
veteran complained about being examined by the same VA 
examiner and that the examination was inadequate.  He noted 
that there had been many other incidents involving violent 
behavior over the years but none resulted in arrest or 
prosecution.  He related an incident of road rage some years 
earlier when after nearly being run off the road on his 
motorcycle, he followed the offending motorist to his 
destination and as the driver exited, the veteran rode up, 
pinned the driver to his door, and hit him as hard as the 
veteran could.  Nothing was said and the victim knew why he 
had been assaulted.  No charges were brought.  The veteran 
noted that he had to be mindful not to view hazardous and 
inconsiderate drivers the same way he did the enemy during 
the war which was as a threat to be dealt with by the 
immediate and ruthless use of maximum firepower. 

The veteran was afforded a VA examination for PTSD by a 
different examiner in May 2000.  The veteran related his 
military service until 1973, his post service occupations, 
and the fact that he returned to active duty in 1983 and 
stayed until 1993.  He worked as a temporary employee 
whenever he could but it usually did not last long and he had 
not worked for a year.  The veteran reported a poor appetite, 
sleep disturbance, nightmares, and flashbacks.  Reportedly, 
he handled stress by yelling, screaming, and generally being 
explosive, and had slapped his daughter.   They did not see 
each other anymore and he did not see his grandchild.  It was 
noted that because of this incident, he had been jailed for a 
brief period.  He was depressed and cried with some relief.  
It was indicated that he had had thoughts of suicide and 
often played Russian roulette that he had nothing to which he 
looked forward. 

The VA examiner observed that the veteran was casual and neat 
in his dress, was angry but cooperative, and did not do a lot 
of cussing as he had at the last VA examination.  The veteran 
cooperated with the examination, was goal-oriented, and 
oriented as to time, place, and person.  He was able to 
organize his thoughts and express himself.  He spoke rapidly.  
His affect was marked tension and anxiety was both free 
floating and bound.  His mood was depressed, moderately 
severe, even with large doses of medication.  There was no 
evidence of psychosis, delusions, hallucinations or 
organicity.  His judgment was good.  The diagnoses were 
chronic PTSD, and major depression with agitation.  His GAF 
was about 35.  The VA examiner believed that the veteran used 
adrenaline to fight depression and that was why he was 
fighting with VA to be awarded 100 percent.  He used his 
behavior to distance himself from others because of the 
threat of being vulnerable if someone were to get close.  

A rating decision in June 2000 increased the evaluation to 70 
percent effective from August 11, 1999.  A statement of the 
case was issued in June 2000.  The veteran perfected his 
appeal and felt that he met the criteria for a 100 percent 
rating.  He contends that he is unable to work because of his 
PTSD and warrants a 100 percent rating.  

The veteran filed a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities and reported that he became too disabled to work 
on September 27, 1999.  The disabilities that prevented him 
from working were reported to be PTSD, arteriosclerotic heart 
disease, hypertension and osteoarthritis.  The veteran was 
requested to furnish information regarding his employment; 
however, he replied that he was unable to contact the 
individuals for whom he worked.  The RO granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities in a 
February 2001 rating decision, effective from September 28, 
1999.  

Additional outpatient treatment records were submitted.  The 
veteran was seen as a VA outpatient by Dr. L. in March 2000.  
His PTSD was characterized by severe irritability, autonomic 
hyperarousal, nightmares, sleeping only 4 hours a night, 
having a short fuse, some intrusive phenomena and extreme 
frustration with the disability rating process.  His social 
life was still characterized by chaos as he had to move again 
and still had financial stress.  His medications were 
discussed.  He had chronic PTSD with social and financial 
stress with a GAF of 39.  Dr. L. wanted him to start 
attending weekly PTSD group when he could and return for a 
medication check in several months.  

The veteran was seen in November 2000 by Dr. L. for chronic 
PTSD symptoms, psychosocial stress and family dysfunction.  
The veteran felt that his PTSD symptoms persisted at about 
the same level of intensity but he was helped by the 
medication.  The veteran mentioned that especially his rage 
episodes had responded to the medications.  He still had 
sleep disturbance and was under a lot of stress from his 
wife's medical problems and son's surgery.  The veteran 
denied having any side effects and his mood was more stable.  
There were no suicidal or aggressive intentions or plans.  He 
was getting involved in establishing a Vietnam War museum.  
The veteran felt that he was too volatile to be involved in 
group therapy.  Dr. L. found that the veteran's chronic PTSD 
was a little more stable.  He was to return for a medication 
check in 3 to 4 months.

The veteran presented testimony before a Decision Review 
Officer at the RO in May 2001.  A copy of the transcript is 
in the claims file.  The veteran testified that he saw 
doctors probably once a week and saw his psychiatrist at 
least once a month and had an appointment with his 
psychiatrist the following day.  He was taking medication 
which helped some.  The veteran stated that he had nightmares 
two or three times a week, but might have some weeks without 
any.  He occasionally had panic attacks when he went out but 
most of the time he stayed at home.  In reply to a question 
about hallucinations, the veteran stated that it depended on 
what was meant by hallucinations.  He testified that 
sometimes he saw a bad guy behind the bushes and it was 
scary.  His wife had tolerated him for almost 40 years while 
his extended family disowned him many years earlier and his 
children had nothing to do with him.  He denied belonging to 
any clubs or organizations and did not go to church.  He left 
the house only to take his wife shopping and he remained in 
the car.  He took medication to help control his anger.  He 
reported having a tussle with his daughter for which he was 
arrested, went to jail and then attended anger management 
classes.  The veteran reported thinking about attempting 
suicide in the past and even putting a gun barrel in his 
mouth but did not pull the trigger.  He also thought that the 
way he flew his aircraft at times in the past was probably 
suicidal.  He did not communicate with people very well at 
all and had a terrible time remembering names.  The veteran 
gave an example of being unable to remember the names of most 
of the men he flew with in Vietnam.  He reported being in 
contact with one or two and that another man was in the same 
flight platoon at the same time but that neither one could 
remember the other.  He would forget to brush his teeth and 
at times would not shave for several days or take a bath for 
a week.  The veteran related a traumatic incident in Vietnam 
involving children and could still hear the children crying 
and screaming.  If he entered a restaurant and there were 
children screaming he would leave the restaurant.  But he now 
avoided encountering that type of situation because there 
were several places where the veteran and his wife liked to 
go and knew that there would be no children there.  The 
veteran testified that the VA psychiatrist he saw on a 
regular basis was Dr. L. 

The veteran was seen in May 2001 by Dr. L. for a medication 
check and reported that an antipsychotic medication helped 
with controlling his anger but he only took it sporadically.  
He thought another medication, previously prescribed, worked 
better so he still used some of that medication.  His extreme 
rage and volatility made group therapy untenable as a 
treatment modality.  His PTSD symptoms were of recurring 
images and profound autonomic hyperarousal.  He related 
having Vietnam related nightmares 3 to 4 times a week.  Dr. 
L. found continued PTSD with marked hyperarousal and wariness 
that made effectively engaging in treatment challenging.  A 
GAF of 39 was assigned.  Dr. L. commented that additional 
medications were not added due to possible side effects and 
agreed with the veteran that he was too explosive to tolerate 
group therapy.  As for going to the Vet Center, the veteran 
had gone but felt that he was being made a victim and did not 
want to return there.  He agreed to consider an outpatient 
PTSD support group after his wife's surgery.  He was to 
return to the clinic at the next available opening.

The veteran was issued a supplemental statement of the case 
in May 2001 with the hearing officer's decision to confirm 
and continue the 70 percent disability evaluation for PTSD.  
The hearing officer observed that the veteran appeared to be 
clean and neatly dressed. 


Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001). 

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

The submission of additional evidence during the course of 
the one-year appeal period does not extend the time for 
initiating or completing an appeal of the adverse 
determination.  38 C.F.R. § 20.304 (2000).

The Board notes that the veteran has appealed an initial 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court affirmed 
the staged ratings principle of Fenderson and specifically 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  38 C.F.R. § 20.304 
(2000).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The RO provided the veteran a copy 
of the applicable rating decision and forwarding letter which 
in combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and a supplemental statement of the case which provided 
a summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  The RO had the veteran examined to evaluate his 
PTSD.  In addition, the veteran was afforded the opportunity 
to present testimony at a personal hearing.  Thus, the duty 
to assist the veteran has also been satisfied and he will not 
be prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Initially, the veteran has contended that under the 
regulations and according to the decision of Richard v. 
Brown, 9 Vet. App. 266 (1996) he is entitled to a 100 percent 
evaluation when the evidence establishes that he is 
"demonstrably unable to obtain or retain employment due to 
PTSD."  This was one of the criteria for a total evaluation 
in effect prior to the change in the laws and regulations 
governing the evaluation of mental disorders, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, as 
amended by 61 Fed. Reg. 52,695-52,702 (October 8, 1996); see 
also VAOPGCPREC 11-97.  As the veteran's claim for an 
increased evaluation was filed after November 7, 1996, the 
old criteria for a schedular evaluation for PTSD are not 
applicable.

The Board acknowledges that the veteran is appealing an 
initial rating evaluation.  A 50 percent evaluation was 
assigned from August 17, 1998.  To the extent that the 
veteran claimed that he was worse, the RO agreed and granted 
a 70 percent evaluation effective from August 11,  1999.  The 
veteran continued his appeal claiming that his condition was 
more severe.  

The Board has considered whether an evaluation greater than 
50 percent is warranted for the period prior to August 11, 
1999, and whether an evaluation greater than 70 percent is 
warranted since August 11, 1999.    

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (2001).  GAF 
scores ranging between 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an examination), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 to 80 indicate that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  A GAF of 51 to 60 is defined 
as "[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 41 
to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
DSM-IV.

As previously noted, rating evaluations for psychiatric 
conditions are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.

There is some conflicting evidence in this case as to the 
correct diagnosis for veteran's psychiatric disorder.  
Addititionally, on a few occasions he was noted to have an 
explosive disorder (in addition to any other psychiatric 
disorder) and, by it's name, one could conclude that an 
explosive disorder would encompass explosive behavior.  In 
any event, service connection has been granted for PTSD and 
the rating criteria for all psychiatric disorders are the 
same.  

In determining whether a rating in excess of 50 percent was 
warranted prior to August 11, 1999, the evidence shows that 
in July 1998 Dr. L. noted that the veteran had strong and 
intense affect and speech, and at the May 1999 VA examination 
he was described as loquacious.  In December 1998 he denied 
acting on his aggressive irritability and was able to control 
himself.  The initial GAF score in July 1998 was 45/55 which 
reflects serious to moderate symptoms from having no friends 
and being unable to keep a job to having few friends and 
conflicts with co-workers.  However, the veteran was working 
at the time for a temporary employment service which required 
him to adapt to new and different tasks, co-workers and 
working situations at each place of employment.  

In May 1999, a GAF score of 90 was assigned by a VA examiner 
who did not find that the veteran had any psychiatric 
abnormality from a cognitive and psychiatric standpoint and 
did not make any psychiatric diagnosis.  This high GAF score 
reflects absent or minimal symptoms.  Although the veteran 
claimed not to have any friends, he also reported to the VA 
examiner that he had been encouraged to file for service 
connection for PTSD by his friends.  There was no indication 
that he neglected his personal appearance or hygiene; rather, 
at the time of the May 1999 VA examination, the veteran was 
cleanly dressed.  In June 1999, the veteran was seen on a 
walk-in basis for medication refill and reported that the 
medication helped especially with anger and irritation 
control and mood improvement.  The veteran continued to work 
at different temporary jobs.  Although he returned 
approximately eleven days later, upset that his disability 
claim had been denied, being upset that a claim is denied is 
not, per se, evidence of psychiatric impairment.  In any 
event, he was continuing his medications and trying to work.  
The record also shows that the veteran has maintained a 
marriage of many years, had a relationship with a son, and 
although he had had an argument with his daughter that led to 
assault charges, in December 1998 he reported having a good 
relationship with her.  

It is not shown that prior to August 11, 1999, PTSD was 
manifested by all of the criteria for a 50 percent rating, 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); or impaired 
abstract thinking.  As previously noted, the veteran's affect 
was "intense" and "strong" when he was seen by Dr. L. in 
July 1998, and it was not subsequently described as 
flattened.  The evidence also does not show panic attacks.  
While some impairment of judgment may be demonstrated by his 
acting out behavior and there is evidence of irritability, 
depression and some sleep disturbance, the veteran did not 
meet some of the 50 percent criteria prior to August 11, 
1999, nor did he meet most of the 70 percent criteria, such 
as certain speech abnormalities, spatial disorientation, 
neglect of his appearance or hygiene, or panic or depression 
to the degree that he could not function independently.  In 
sum, the evidence of record does not show symptoms related to 
PTSD producing occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood or total occupational 
and social impairment prior to August 11, 1999.  

As to whether a rating in excess of 70 percent is warranted 
since August 11, 1999, the record reflects that on that date 
Dr. L. received information that the veteran was "in 
crisis" due to his VA claim being denied.  Dr. L. then 
called the veteran but he was at work, so he spoke with the 
veteran's wife, who said that the veteran was upset and 
agitated because he had been turned down for benefits.  
According to the wife, he had been turned down because the 
GAF assigned by Dr. L. had been too high.  Although Dr. L. 
admitted being "puzzled" as to how the veteran could be at 
work at the same time he was "in crisis," Dr. L., after 
ascertaining that the last GAF had been 50, proceeded to 
"reset" it at 35.  This entry leaves the Board puzzled as 
to just what basis Dr. L. had for lowering the GAF at that 
time, inasmuch as no reason was mentioned by the doctor and 
the only stimulus appears to have been the veteran's upset 
from failure to obtain benefits, as related by his wife.  

In any event, later in October 1999, the veteran was seen by 
Dr. L. and reported being unable to work and lacking social 
contacts, while at that same visit he reported that he had a 
temporary job for two weeks.  The veteran also complained of 
a marked increase in nightmares and explosive energy 
regarding the family's plight so that he remained agitated 
all the time.  Although it was noted that in his nightmares 
he would have a gun, it was not reported that the content of 
the nightmares pertained to service.  Also, it was noted that 
the veteran was had controlled his anger so far but had to 
use Haldol.  At that time Dr. L. assigned a GAF of 34.  This 
record entry, while substantiating the veteran's anger and 
financial and social problems, does not show that the 
veteran's psychiatric manifestations met or more closely 
approximated those for a 100 percent rating, as presented in 
the Legal Criteria provisions above.  

In December 1999, the VA examiner who had previously examined 
the veteran in May 1999, diagnosed mild PTSD, apparently to 
"help" the veteran and "satisfy Dr. L.'s opinion."  
Without questioning whether such was an acceptable diagnosis 
under the conditions that it was given, the examination did 
not reflect psychiatric manifestation meeting or 
approximating the requirements for a 100 percent rating even 
though the veteran was unshaved, in a bad mood and swearing.  
Additionally, at the May 2000 VA examination, the veteran was 
again neat in his dress, cooperative and not cussing.  He was 
goal-oriented, oriented, and able to organize his thoughts 
and express himself.  He discussed his various civilian jobs 
as a pilot, the fact that he was grounded due to a heart 
condition, and his inability to obtain anything but temporary 
jobs which did not last long.  He complained of flashbacks, 
experiencing depression, being explosive and having often 
played Russian roulette, although there appear to be no 
earlier references to Russian roulette.  In fact, the record 
shows that in December 1998, June 1999, August 1999, and 
November 2000 he had no suicidal or aggressive intentions or 
plans, and at his May 2001 hearing he reported having had 
suicidal ideation in the past.  In any event, at the May 2000 
examination his judgment was good and, despite being 
described as angry, he also was cooperative.  At that time it 
was noted that although his affect was one of marked tension, 
his judgment, speech, thought processes, and memory were not 
impaired and he was appropriately dressed and fully oriented.  
There was no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, gross 
impairment of thought processes or communication, 
disorientation, evidence of inability to perform activities 
of daily living or the type of memory loss contemplated for a 
100 percent rating.  The evidence also shows that since 
August 11, 1999, not all of the criteria for a 70 percent 
rating have been met since spatial disorientation, illogical, 
obscure or irrelevant speech, or obsessional rituals have 
been shown.  While it is noted that at his personal hearing 
in May 2001, the veteran reported that he forgot to brush his 
teeth, or would not shave or bathe for days, he appeared 
clean and neatly dressed.  Additionally, even though at the 
May 2001 hearing, he denied belonging to any clubs or 
organizations, in November 2000 he told Dr. L. that he was 
getting involved in establishing a Vietnam war museum.  The 
record also shows that although group therapy had been 
suggested to the veteran, it appears that he did not 
participate due to his work schedule, family commitments and 
more recently to his volatility.  It is further noted that 
although the veteran has reported periods of violence in the 
past, more recently he has reported that his medication has 
helped to control his rage.  

In the veteran's recent claim for VA unemployability 
benefits, he referred not only to PTSD but also to 
arteriosclerotic heart disease, hypertension and 
osteoarthritis as factors that prevented him from working.  
However, in determining the proper rating for PTSD, the other 
service-connected, or any nonservice-connected, disabilities 
may not be considered.  At his December 1999 VA examination, 
the veteran complained that his physical condition and some 
prejudices against him prevented him from finding any kind of 
employment, and the examiner noted that several of the 
veteran's service-connected physical conditions actually 
explained his unemployability.  

Since the evidence shows that some of the rating criteria for 
a 70 percent rating and some for a 100 percent rating have 
not been satisfied, it is concluded that the competent and 
probative evidence does not reflect that the criteria for a 
100 percent rating have been more closely approximated.  
38 C.F.R. § 4.7 (2001).  The manifestations of PTSD as shown 
by the evidence are not of the scope or severity articulated 
in the rating criteria to result in total occupational and 
social impairment.   

In short, the preponderance of the competent and probative 
medical evidence of record demonstrates that since August 11, 
1999, the veteran's symptomatology is more consistent with 
the current 70 percent schedular rating for PTSD than with 
that contemplated for a 100 percent rating.  


ORDER

Entitlement to a schedular rating greater than 50 percent for 
PTSD prior to August 11, 1999 is denied.

Entitlement to a schedular rating greater than 70 percent for 
PTSD since August 11, 1999 is denied.




		
	J. SHARP
	Member, Board of Veterans' Appeals


 

